Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IFW claim numbers updated to reflect cancellation of claim 53 and allowance of claim 56.  All other items remain the same.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Alexa Hunter on January 19, 2021.

The application has been amended as follows: 

Amend claim 41 as follows:
41. An absorbent article that contains an absorbent member positioned between a backsheet and a topsheet, wherein the absorbent article comprises a film formed from a thermoplastic composition that contains a continuous phase that includes a polyolefin matrix polymer and a 
wherein a porous network is defined in the composition that includes a plurality of nanopores having an average cross-sectional dimension of about 800 nanometers or less; 
wherein the nanoinclusion additive is present in the thermoplastic composition in an amount from about 0.05 wt.% to about 10 wt.% based on the weight of the continuous phase;
wherein the composition further comprising a microinclusion additive dispersed within the continuous phase in the form of discrete domain and the microinclusion additive is a polymer that includes a styreneic copolymer, fluoropolymer, polyvinyl alcohol, polyvinyl acetate, or polyester;
wherein the microinclusion additive is present in the thermoplastic composition in an amount of from about 1 wt.% to about 20 wt.%; and
wherein the film has a hydrohead value of 50 centimeters or more, as determined in accordance with ATTCC 127-2008.

Cancel claims 53-55 and 59.

Amend claim 56 as follow:
56. The absorbent article of claim 41 [[55]], wherein the polymer of the microinclusion additive is polylactic acid.

Amend claim 57 as follows:
57. The absorbent article of claim 41 [[54]], wherein the microinclusion additive has a melt flow rate of from about 5 to about 200 grams per 10 minutes, determined at a load of 2160 grams and at a temperature of 210°C.

Amend claim 58 as follows:
58. The absorbent article of claim 41 [[54]], wherein the microinclusion additive is in the form of micro-scale domains having an average axial dimension of from about 1 micrometer to about 400 micrometers.

Reasons for Allowance
Claims 41-47, 49-52, 56-58, 60-68 and 70 are allowable.
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as US Pub. No. 2002/0180082 to Chanavasu, US Pub. No. 2010/0068484 to Kaufman, US Pub. No. 2012/0328842 to Afshari, and US Pub. No. 2009/0326130 to Li, does not teach the specifically claimed absorbent article having the claimed structure, composition, and properties in combination.  Chanavasu teaches a film that can be used as a diaper cover having a polyolefin matrix with disperse minor component of an immiscible polymer such as polyolefin, polystyrene, a polyester or a copolymer, that can have microscale domains or nanoscale domains, with nanosized pores in the film.  Chanavasu teaches the use of a compatilbizing block copolymer but does not teaches the compatilbizing block copolymer being a functionalized polyolefin or forming nanoscale domains thus being a nanoinclusion additive.   Kaufman teaches a breathable film comprising fillers of different sizes, that can be of the same material or different, to form pores of multiple sizes, and teaches the film having a total filler amount from about 30% by weight to 70% by weight.  Afshari teaches the film forming a diaper covering having a hydrostatic head of at least 55 cm and teaches the use of a pore-forming filler in an amount from about 30% by weight to about 70% by weight.  Li teaches the use of a functionalized polyolefin as a cavitating booster in combination with polypropylene and polylactic acid (type of polyester).  However, the prior art combination does not teach the specifically claim combination of the microinclusion . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JENNIFER A GILLETT/               Examiner, Art Unit 1789